DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 08/03/2021. Claims 1, 3-4, 6, 12, 15, 17 are amended. Claims 2, 14 are cancelled. Claim 21 is a new claims. Claims 1, 3-13, 15-21 are now pending.
Allowable Subject Matter
Claims 1, 3-13, 15-21 are allowed.
As of claim 1, the closest prior art Yoshida et al. (US 2015/0116800 A1; Yoshida) teaches an image processing apparatus 10 according to an embodiment of the present invention is embedded in a dashboard 2 on the front side of an automobile 1. The image processing apparatus 10 is used as a so-called head-up display. A display image 70 is projected from the image processing apparatus 10 onto a display region 3a of a windshield 3. Since the display region 3a functions as a semi-reflection surface, the display image 70 projected in the display region 3a is reflected toward a driver 5 by the display region 3a, and a virtual image 6 is formed in front of the windshield 3. The driver 5 sees the virtual image 6 formed before the driver 5, and thus the virtual image 6 appears to the driver 5 as if various kinds of information are displayed above and ahead of a steering wheel 4. Yoshida does not anticipate or render obvious, alone or in combination, the first diaphragm and the second diaphragm in the two-stage structural diaphragm are provided at different positions corresponding to inclinations of a principal 
Claims 3-11, 15-20 are allowed as being dependent on claim 1.
As of claim 12, the closest prior art Yoshida et al. (US 2015/0116800 A1; Yoshida) teaches an image processing apparatus 10 according to an embodiment of the present invention is embedded in a dashboard 2 on the front side of an automobile 1. The image processing apparatus 10 is used as a so-called head-up display. A display image 70 is projected from the image processing apparatus 10 onto a display region 3a of a windshield 3. Since the display region 3a functions as a semi-reflection surface, the display image 70 projected in the display region 3a is reflected toward a driver 5 by the display region 3a, and a virtual image 6 is formed in front of the windshield 3. The driver 5 sees the virtual image 6 formed before the driver 5, and thus the virtual image 6 appears to the driver 5 as if various kinds of information are displayed above and ahead of a steering wheel 4. Yoshida does not anticipate or render obvious, alone or in combination, a first diaphragm forming a first aperture portion in the projection optical system, and a second diaphragm forming a second aperture portion in the projection optical system, wherein in the two-stage structural diaphragm, the second diaphragm is disposed, on an optical path, at a position closer to the imaging element than the first diaphragm is, the first diaphragm and the second diaphragm are diaphragms for different directions, and in the two-stage structural diaphragm, one of the first diaphragm and the second diaphragm is integrally formed as a part of a lens barrel of 
Claim 13 allowed as being dependent on claim 12.
As of claim 21, the closest prior art Yoshida et al. (US 2015/0116800 A1; Yoshida) teaches an image processing apparatus 10 according to an embodiment of the present invention is embedded in a dashboard 2 on the front side of an automobile 1. The image processing apparatus 10 is used as a so-called head-up display. A display image 70 is projected from the image processing apparatus 10 onto a display region 3a of a windshield 3. Since the display region 3a functions as a semi-reflection surface, the display image 70 projected in the display region 3a is reflected toward a driver 5 by the display region 3a, and a virtual image 6 is formed in front of the windshield 3. The driver 5 sees the virtual image 6 formed before the driver 5, and thus the virtual image 6 appears to the driver 5 as if various kinds of information are displayed above and ahead of a steering wheel 4. Yoshida does not anticipate or render obvious, alone or in combination, a two-stage structural diaphragm including a first diaphragm forming a first aperture portion in the projection optical system, and a second diaphragm forming a second aperture portion in the projection optical system, wherein in the two-stage structural diaphragm, the second diaphragm is disposed, on an optical path, at a position closer to the imaging element than the first diaphragm is, the first diaphragm and the second diaphragm are diaphragms for different directions, and the projection optical system includes at least one lens disposed between a diaphragm position of the first diaphragm and a diaphragm position of the second diaphragm.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Futterer (US 20130222384 A1) teaches a display device, in particular a head-mounted display or hocular, having a spatial light modulator and a controllable light-deflecting device for generating a multiple image of the spatial light modulator, which consists of segments, the multiple image being produced at least with a predefinable number of segments which determines the size of a visible area within which a 3D-scene holographically encoded in the spatial light modulator can be reconstructed for observation by an eye of an observer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882